STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, NC 27804 252-972-9922 July 9, 2010 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (“Trust”) (File Nos.333-159484 and 811-22298); on behalf of the Roumell Opportunistic Value Fund (“Fund”), a series of the Trust. Ladies and Gentlemen, Enclosed herewith for filing on behalf of the Trust, pursuant to: (1) the Securities Act of 1933; (2) the Investment Company Act of 1940; and (3) Regulation S-T, is Post-Effective Amendment No. 17 to the Registration Statement of the Trust (the “Amendment”). The Amendment is being filed pursuant to Rule 485(a) of the Securities Act for the purpose of adding one new series of the Trust to the Registration Statement and making other minor and conforming changes.The Amendment contains the Fund’s Prospectus, Statement of Additional Information, Part C, the Signature Page, and Exhibits. Additionally, the Trust is asking that any written correspondence with respect to the Amendment be sent to the attention of Tanya L. Goins at the following address: Tanya L. Goins Malik Law Group LLC 191 Peachtree Street Suite 3300 Atlanta, GA 30303 If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick, Secretary
